319 F.2d 853
Charles S. CHERRY, Appellant,v.UNITED STATES of America, Appellee.
No. 19876.
United States Court of Appeals Fifth Circuit.
June 25, 1963.

Wesley R. Asinof, Atlanta, Ga., for appellant.
Bobby C. Milam, Asst. U.S. Atty., Charles L. Goodson, U.S. Atty., Atlanta, Ga., for appellee.
Before RIVES, LEWIS,1 and BELL, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried by jury, and sentenced after conviction upon three counts in an indictment charging violation of Chapter 51 of the Internal Revenue Code of 1954 and relating to the possession and sale of non-tax-paid liquor.  He appeals, asserting that the evidence is insufficient to sustain the conviction.


2
A review of the record indicates appellant's contention to be without merit.  Government witnesses testified as to a series of transactions where orders for quantities of the contraband were placed with appellant, in person or by telephone, which resulted in delivery of the liquor as ordered.  Other conversations with appellant were concerned with price and quality of the liquor.  Although there was no evidence that appellant ever had the distilled spirits in his personal possession such evidence is not necessary to warrant conviction.  Park v. United States, 5 Cir., 283 F.2d 253, cert. den. 365 U.S. 814, 81 S. Ct. 694, 5 L. Ed. 2d 693.


3
Affirmed.



1
 Of the Tenth Circuit, sitting by designation